Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

   TRICIA GARCIA,

                  Plaintiff,                                  PLAINTIFF DEMANDS
                                                              A TRIAL BY JURY
   v.
                                                              CASE NO.: 0:21-cv-61726
   TOWN OF DAVIE,

               Defendant.
   ___________________________________

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, Tricia Garcia (hereinafter referred to as “Plaintiff” or “Ms. Garcia”), by and

  through undersigned counsel, brings this action against Defendant, TOWN OF DAVIE

  (hereinafter referred to as “Defendant Davie”), and alleges as follows:

                                         INTRODUCTION

          1.     This case is about a disabled administrator whose government and/or quasi-

  governmental employer subjected her to an unrelenting hostile work environment and interfered

  with her requests for a reasonable accommodation before orchestrating a scheme to induce her to

  resign because of her disability.

          2.     Plaintiff Tricia Garcia brings this action pursuant to Section 504 of the

  Rehabilitation Act of 1973, 29 U.S.C. § 794 ("Section 504") to redress the deprivation of her

  rights, privileges and to further redress the Defendant’s unlawful employment practices.

          3.     Plaintiff seeks monetary relief to redress Defendant Davie’s unlawful employment

  practices in violation of the Section 504 for discriminating against Plaintiff because of her

  disability.
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 20




         4.      At bottom, the Defendant is liable for depriving Plaintiff of her personal dignity

  and her civil and constitutional rights to pursue an equal employment opportunity in an

  environment free of relentless discrimination.

                                  JURISDICTION, AND VENUE

         5.      The Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331

  (federal question) and 1343(a)(3) (civil rights), and §1367 (supplemental jurisdiction), as this

  action entails questions of law pursuant to Section 504.

         6.      Venue is proper in the Southern District of Florida, Fort Lauderdale Division under

  28 U.S.C. § 1391(b) because the acts or omissions giving rise to this action occurred in the

  Southern District of Florida’s jurisdiction within Broward County.

                                              PARTIES

         7.      Plaintiff Tricia Garcia was and is an individual, disabled, woman who did and

  continues to reside in Davie, Florida within Broward County.

         8.      Plaintiff has an implied right of action to bring this suit pursuant and an express

  right of action pursuant to Section 504.

         9.      Defendant Town of Davie is a governmental entity and political subdivision of the

  State of Florida, duly existing and established pursuant to the laws of Florida

         10.     Defendant Davie is a public entity within the meaning of Title II of the Americans

  with Disabilities Act and, at all times relevant, was and continues to be the recipient of federal

  financial assistance under the Rehabilitation Act of 1973.

         11.     At all times material, Defendant Davie does and continues to do business in Davie,

  Florida within Broward County, with its principal address at 6591 Orange Drive, Davie, FL 33037.




                                                   2
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 20




         12.     At all relevant times, Defendant Davie has been continuously doing business in the

  State of Florida and have continuously held at least 15 employees throughout all relevant calendar

  years. At all relevant times, Defendant Davie has continuously been an employer engaged in an

  industry affecting commerce.

         13.     At all material times, Plaintiff was employed by the Town of Davie.

         14.     Glenda Martinez (“Ms. Martinez”) is an individual woman residing in the State of

  Florida.   Ms. Martinez, a Davie employee, worked as the “Director of Housing and Community

  Development.”     Ms. Martinez held direct supervisory authority over Plaintiff, controlling various

  terms and conditions of Plaintiff’s employment.

         15.     Grace Garagozzo (“Ms. Garagozzo”) is an individual woman residing in the State

  of Florida. Ms. Garagozzo, a Davie employee, worked as the “Director of Human Resources.”

  Ms. Garagozzo held direct supervisory authority over Plaintiff, controlling various terms and

  conditions of Plaintiff’s employment.

         16.     Danielle [Last Name Unknown] (“Danielle”) is an individual woman residing in

  the State of Florida.   Danielle, a Davie employee, worked as the “Human Resources Specialist.”

                                       FACTUAL ALLEGATIONS

         17.     Plaintiff Tricia Garcia is a 32-year-old disabled woman.

         18.     On or about December 16, 2019, Defendant Davie hired Ms. Garcia as a

  “Secretary.”

         19.     Prior to the outset of her employment with Defendant Davie, Ms. Garcia’s

  physicians diagnosed her with both depression and Premenstrual Dysphoric Disorder (“PMDD”).

  PMDD is a chronic and highly severe form of premenstrual syndrome (“PMS”).




                                                    3
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 20




         20.     At all times material, both of the Plaintiff’s disabilities were diagnosed by her

  psychiatrist and managed by her therapist respectively. The original diagnosis was made in or

  around 2014. Plaintiff was subsequently diagnosed in or around January 2016 after the birth of her

  second child. Her physician prescribed medication for her, but Plaintiff did not have insurance and

  could not get the medication. In or around the fall 2019, started taking medication for her PMDD

  and depression.

         21.     As a result of her dual diagnoses, result in both psychological and physical

  symptoms. Ms. Garcia suffers from debilitating symptoms including but not limited to irritability,

  agitations, anger, insomnia, difficulty with concentration, severe fatigue, anxiety, confusion,

  severe abdominal cramps, bloating, nausea vomiting, headaches, dizziness, pelvic pressure, and

  back pain.

         22.     Plaintiff’s PMDD symptoms typically would “flare-up” in the two-week period

  leading up to her menstrual cycle, typically beginning after ovulation and continuing for a period

  of approximately two weeks.

         23.     At all times, these symptoms were inconsistent as they were further exacerbated by

  external stressors.

         24.     At all times material, Ms. Garcia’s conditions caused her frustration, as she would

  suffer from what she referred to as “brain-fog” during flare-ups.

         25.     At times, Ms. Garcia would have trouble finding the right word (for example, she

  would not recall the word “scissors” and instead say “the cutting-thing).

         26.     Additionally, Ms. Garcia would have to seek clarification or repeated instructions

  for work from Ms. Martinez. To further worsen the matter, the instructions Ms. Martinez were

  often related to topics that were not familiar to Ms. Garcia, such as preparing financial budget



                                                  4
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 20




  reports, as she was learning and training with new concepts as a new employee. However, Ms.

  Martinez would become openly impatient and belittle Ms. Garcia when she would ask her to repeat

  instructions.

         27.      Ms. Garcia asked if she could record Ms. Martinez’s instructions so that she could

  play them back to herself and make sure she fulfilled her task correctly, Ms. Martinez summarily

  refused without justification or explanation. Ms. Martinez’s behavior was both unhelpful and

  hostile, which had the effect of exacerbating Ms. Garcia’s symptoms.

         28.      In or around January 2020, because of the growing hostility at work, Ms. Garcia

  informed Ms. Martinez about her condition, the mental health ailments of PMDD and depression,

  and provided all appropriate supporting documentation.

         29.      Ms. Garcia was open with her supervisor regarding her diagnosis of PMDD and

  need for an accommodation as a result. Ms. Garcia explained that having just received her

  insurance through work, she had just begun taking medication to treat her PMDD and depression,

  and while it would take a little time to start working, she was hopeful that it would improve her

  condition and, as a result, her performance at work. Ms. Garcia requested the reasonable

  accommodation of continuing her therapeutic and psychiatric appointments without fear of

  retaliation by Martinez. She further requested an accommodation in that they discuss the

  possibility of recording conversations, meetings, etc. to allow for Ms. Garcia to transcribe, thereby

  alleviating the repetitive instructions and stress caused by such.

         30.      To her surprise, Ms. Martinez not only denied the requests but further heightened

  her hostility towards Ms. Garcia.

         31.      After Ms. Garcia disclosed her disabilities to her, Ms. Martinez openly and

  frequently belittled Ms. Garcia because of her disabilities. By way of example, Ms. Martinez



                                                    5
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 20




  attempted to diminish and marginalize Ms. Garcia’s diagnosis, stating, “you are being too

  sensitive, we all have PMS.” Ms. Martinez was fully aware of the severity and distinction between

  PMS and PMDD.

         32.     Furthermore, Ms. Martinez in fact made it more challenging for Ms. Garcia to

  perform her job functions by avoiding every speaking with Ms. Garcia directly.

         33.     This demeaning behavior, along with the lack of communication with her

  supervisor, created a hostile work environment in which Ms. Martinez made it systematically

  impractical, if not impossible, for Ms. Garcia to perform her essential job functions.

         34.     In or around February 2020, Ms. Garcia reported the discriminatory treatment to

  Defendant’s Human Resources Specialist, Danielle. Danielle asked Ms. Garcia if she wanted to

  initiate an investigation since Ms. Garcia’s supervisor was treating her poorly after she requested

  the accommodation. Ms. Garcia explained the Danielle that she feared retaliation, including most

  importantly being terminated. Danielle insisted that she had to start an investigation.

         35.     As feared by Ms. Garcia, shortly thereafter it became known that Ms. Garcia

  complained. Ms. Martinez continued to escalate her hostility avoiding Ms. Garcia at all costs and

  encouraging Ms. Garcia’s colleagues to begin harassing and instigating Ms. Garcia.

         36.     On or about February 12, 2020, as a result of Defendant’s discriminatory and

  retaliatory treatment, Ms. Garcia contacted Defendant’s Director of Human Resources, Ms.

  Garagozzo. Ms. Garcia requested she be transferred to another department wherein her disability

  would be accommodated. Initially, Ms. Garcia requested the opportunity to be transferred to a

  Public Relations Coordinator position that was being advertised as vacant. However, Ms.

  Garagozzo told Ms. Garcia that Ms. Garcia could not apply for that position, as they “already had




                                                   6
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 20




  someone in mind.” Ms. Garcia was disappointed that Defendant would not even consider her for

  the position.

         37.       Ms. Garagozzo then told Ms. Garcia that there was an opening for the position of

  “Permit Clerk” in a different department. Instead of accommodating Ms. Garcia’s request, Ms.

  Garagozzo informed Ms. Garcia that she would have to apply for the Permit Clerk position like

  everyone else.

         38.       Left with no alternative action and in light of the continued hostility and refusal to

  make a simple accommodation within her own department, Ms. Garcia applied for the open

  position.

         39.       On or about February 14, 2020, Plaintiff scheduled a meeting with Defendant’s

  management team wherein she believed they would get on the same page about her disability and

  prior complaints. This meeting was proposed by Ms. Garagozzo because she felt Plaintiff may be

  overly “sensitive.” Plaintiff provided Ms. Garagozzo then told Ms. Garcia documents relating to

  her diagnosis in an effort to explain how PMDD presents and impacts Plaintiff. During the

  meeting, Ms. Garcia issued Plaintiff a Standards and Procedures write up prepared following

  Plaintiff’s complaint to Human Resources.

         40.       On or about February 18, 2020, Plaintiff left early to attend and appointment with

  her therapist. Defendants were fully aware of her leaving early and the specific need. Plaintiff

  provided her therapist a copy of medical request forms to be completed and sent to Defendants.

         41.       On or around the morning of February 19, 2020, Defendants received a copy of

  Plaintiff’s medical records and leave accommodation request from her physician.

         42.       On or about February 19, 2020, Defendants retaliated against Plaintiff by Placing

  her on reduced pay/leave of absence. Plaintiff was required to be at home at all times to be on



                                                     7
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 20




  “stand by” in the event defendants decided she was needed. As a result, she was unable to meet

  with her therapist. Plaintiff was constantly worried she would miss a call.

         43.     Defendant demanded that Ms. Garcia turn in her ID badge and keys. Defendant’s

  management team instructed Ms. Garcia that she was prohibited from returning to the building or

  contacting anyone that worked therein. Furthermore, Defendant proceeded to humiliate Ms.

  Garcia, treating her like a common criminal as she was escorted from the building.

         44.     Ms. Garcia was humiliated and extremely insulted, and again begged for an

  explanation. Nonetheless, Defendant refused to give Ms. Garcia any justification for their actions.

  Ms. Garcia was in tears as she gathered her personal belongings and was escorted from the

  building.

         45.     On or around February 20, 2020, much to her surprise, Defendant contacted Ms.

  Garcia and asked if she was still interested in the “Permit Clerk” position. Ms. Garcia told

  Defendant that she was still interested, and Defendant agreed to set up an interview.

         46.     In an attempt to avoid any conflicts/issues, Ms. Garcia immediately contacted

  Danielle in the Human Resources Department and asked if she could interview for the “Permit

  Clerk” position while on leave. Ms. Garcia was concerned because Danielle had previously told

  Ms. Garcia that she was not allowed on premises. Danielle advised Ms. Garcia that she was not

  permitted to interview; however, Danielle subsequently corrected her misrepresentation and told

  Ms. Garcia that she was permitted to interview for the position despite being on leave. Danielle

  was present during Ms. Garcia’s interview and Ms. Garcia was not offered the position.

         47.     On or about March 3, 2020, Defendant Davie, by and through its managers and

  human resources department, unlawfully terminated Ms. Garcia. Defendant Davie wrongfully

  terminated Plaintiff in violation of the Rehabilitation Act of 1973 as codified 29 U.S.C. § 793.



                                                   8
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 20




          48.      At all relevant times, Plaintiff was and continued to be qualified for the positions

  she held and for the various positions she maintained with Defendant Davie.

          49.      The above are just some examples of the conduct which the Defendant Davie

  subjected Plaintiff to on a repeated an ongoing basis.

          50.      The Defendant Davie unlawfully discriminated against Plaintiff because of her

  disability and as a result of her complaints of unlawful conduct.

          51.      Plaintiff claims a continuous practice of discrimination and claims that the

  Defendant are subjecting her to continuing violations and makes all claims herein under the

  continuing violations doctrine.

          52.      As a result of the Defendant Davie’s unlawful conduct, Plaintiff has suffered

  damages, including but not limited to financial and economic damages, lost wages (back pay and

  front pay) and benefits, advancement opportunities with Defendant, and continues to suffer the

  same.

          53.      Plaintiff claims aggravation, activation, and/or exacerbation of any preexisting

  conditions.

          54.      Plaintiff has also suffered emotional distress, mental anguish, loss of personal

  dignity, and other intangible damages.

          55.      At bottom, Defendant Davie is liable for intentionally depriving Ms. Garcia of her

  clearly established rights secured by Constitution and laws of the United States and the state of

  Florida.

                                        CAUSES OF ACTION

                                               COUNT I
                                            29 U.S.C. § 794
                Disability Discrimination in Violation of the Rehabilitation Act of 1973
                                      (Failure to Accommodate)


                                                    9
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 20




           56.    Plaintiff reincorporates the allegations in paragraphs 17-53.

           57.    Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, provides that:

                  No otherwise qualified individual with a disability in the United States, as defined in
                  section 705(20) of this title, shall, solely by reason of her or his disability, be excluded
                  from the participation in, be denied the benefits of, or be subjected to discrimination
                  under any program or activity receiving Federal financial assistance or under any
                  program or activity conducted by any Executive agency or by the United States Postal
                  Service.
           58.    Ms. Garcia is an individual with a disability under the Rehabilitation Act.

           59.    At all times relevant, Defendant Davie has been a recipient of federal financial

   assistance bringing Defendant under Section 504 the Rehabilitation Act which prohibits

   discrimination against qualified or otherwise qualified individuals in the recipient’s “programs or

   activities.”

           60.    The Rehabilitation Act defines “program or activity” to mean all of the operations

   of a department, agency, special purpose district, or other instrumentality of State or local

   government. Defendants are a state government and/or an agency of a state government. 29 U.S.C.

   § 794(b)(1)(A).

           61.    Prior to the outset of her employment with Defendant Davie, Ms. Garcia’s

   physicians diagnosed her with both depression and Premenstrual Dysphoric Disorder (“PMDD”).

   PMDD is a chronic and highly severe form of premenstrual syndrome (“PMS”). Both depression

   and PMDD are disability that substantially limit at least one of Ms. Garcia’s major life activities.

           62.    As a result of her dual diagnoses, result in both psychological and physical

   symptoms. Ms. Garcia suffers from debilitating symptoms including but not limited to irritability,

   agitations, anger, insomnia, difficulty with concentration, severe fatigue, anxiety, confusion,

   severe abdominal cramps, bloating, nausea vomiting, headaches, dizziness, pelvic pressure, and

   back pain.

                                                      10
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 11 of 20




           63.     Defendant, by and through Ms. Garcia’s advising of her managers and Human

   Resources, were fully aware and on notice of Ms. Garcia’s diagnoses.

           64.     Ms. Garcia was fully qualified to be a “Secretary” and was able to perform all the

   essential functions of the position. Furthermore, Ms. Garcia was fully qualified to be a “Permit Clerk”

   and would have been able to perform all the essential functions of the position.

           65.     Defendant, by and through Plaintiff’s Supervisor, Ms. Martinez and the decision of

   their own Human Resources department discriminating against Plaintiff Garcia solely on account

   of her disability.

           66.     Defendant Davie refused to accommodate Plaintiff’s disability, including the

   refusal to transfer Plaintiff to an otherwise open and comparable position.

           67.     Plaintiff made repeated requests to her manager, Ms. Garcia, for reasonable options

   to record and subsequently transcribe instructions as to aid Plaintiff in her job function. This

   request required no additional cost or time to the Defendant.

           68.     Ms. Garcia’s decision to refuse Ms. Garcia’s requests were solely due to Ms.

   Garcia’s disability as no other reasonable explanation existed.

           69.     As a result of Defendant’s intentional deprivation of Plaintiff’s equal protection

   rights, Plaintiff has suffered damages.

           70.     As a direct and proximate result of Defendant’s intentional discriminatory conduct

   in violation of the Section 504, Plaintiff has suffered and will continue to suffer financial and

   economic damages in the form of lost wages (front and back pay) and lost benefits.        Plaintiff has

   also suffered and will continue to suffer emotional distress, mental anguish, loss of dignity, and

   other intangible damages.     Plaintiff accordingly demands lost economic damages, lost wages,




                                                     11
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 12 of 20




   back pay, interest, front pay, the value and/or economic impact of lost benefits, and compensatory

   damages.

           71.       Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

   disregard of Plaintiff’s rights under the Section 504, warranting the imposition of punitive damages

   in addition to compensatory damages.

           72.       Plaintiff further requests attorney’s fees and costs be awarded as permitted by law.

                                                COUNT II
                                              29 U.S.C. § 794
                  Disability Discrimination in Violation of the Rehabilitation Act of 1973
                                          (Unlawful Termination)

           73.       Plaintiff reincorporates the allegations in paragraphs 17-53.

           74.       Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, provides that:

                     No otherwise qualified individual with a disability in the United States, as defined in
                     section 705(20) of this title, shall, solely by reason of her or his disability, be excluded
                     from the participation in, be denied the benefits of, or be subjected to discrimination
                     under any program or activity receiving Federal financial assistance or under any
                     program or activity conducted by any Executive agency or by the United States Postal
                     Service.
           75.       Ms. Garcia is an individual with a disability under the Rehabilitation Act.

           76.       At all times relevant, Defendant Davie has been a recipient of federal financial

   assistance bringing Defendant under Section 504 the Rehabilitation Act which prohibits

   discrimination against qualified or otherwise qualified individuals in the recipient’s “programs or

   activities.”

           77.       The Rehabilitation Act defines “program or activity” to mean all of the operations

   of a department, agency, special purpose district, or other instrumentality of State or local

   government. Defendants are a state government and/or an agency of a state government. 29 U.S.C.

   § 794(b)(1)(A).



                                                         12
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 13 of 20




           78.     Prior to the outset of her employment with Defendant Davie, Ms. Garcia’s

   physicians diagnosed her with both depression and Premenstrual Dysphoric Disorder (“PMDD”).

   PMDD is a chronic and highly severe form of premenstrual syndrome (“PMS”). Both depression

   and PMDD are disability that substantially limit at least one of Ms. Garcia’s major life activities.

           79.     As a result of her dual diagnoses, result in both psychological and physical

   symptoms. Ms. Garcia suffers from debilitating symptoms including but not limited to irritability,

   agitations, anger, insomnia, difficulty with concentration, severe fatigue, anxiety, confusion,

   severe abdominal cramps, bloating, nausea vomiting, headaches, dizziness, pelvic pressure, and

   back pain.

           80.     Defendant, by and through Ms. Garcia’s advising of her managers and Human

   Resources, were fully aware and on notice of Ms. Garcia’s diagnoses.

           81.     Ms. Garcia was fully qualified to be a “Secretary” and was able to perform all the

   essential functions of the position. Furthermore, Ms. Garcia was fully qualified to be a “Permit Clerk”

   and would have been able to perform all the essential functions of the position.

           82.     Defendant, by and through Plaintiff’s Supervisor, Ms. Martinez and the decision of

   their own Human Resources department discriminating against Plaintiff Garcia solely on account

   of her disability.

           83.     Defendant Davie ultimately unlawfully terminated Plaintiff solely due to her

   disability.

           84.     As a result of Defendant’s intentional deprivation of Plaintiff’s equal protection

   rights, Plaintiff has suffered damages.

           85.     As a direct and proximate result of Defendant’s intentional discriminatory conduct

   in violation of the Section 504, Plaintiff has suffered and will continue to suffer financial and



                                                      13
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 14 of 20




   economic damages in the form of lost wages (front and back pay) and lost benefits.           Plaintiff has

   also suffered and will continue to suffer emotional distress, mental anguish, loss of dignity, and

   other intangible damages.     Plaintiff accordingly demands lost economic damages, lost wages,

   back pay, interest, front pay, the value and/or economic impact of lost benefits, and compensatory

   damages.

           86.    Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

   disregard of Plaintiff’s rights under the Section 504, warranting the imposition of punitive damages

   in addition to compensatory damages.

           87.    Plaintiff further requests attorney’s fees and costs be awarded as permitted by law.

                                             COUNT III
                                           29 U.S.C. § 794
                      Retaliation in Violation of the Rehabilitation Act of 1973

           88.    Plaintiff reincorporates the allegations in paragraphs 17-53.

           89.    Plaintiff reincorporates the allegations in paragraphs 17-53.

           90.    Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, provides that:

                  No otherwise qualified individual with a disability in the United States, as defined in
                  section 705(20) of this title, shall, solely by reason of her or his disability, be excluded
                  from the participation in, be denied the benefits of, or be subjected to discrimination
                  under any program or activity receiving Federal financial assistance or under any
                  program or activity conducted by any Executive agency or by the United States Postal
                  Service.
           91.    Ms. Garcia is an individual with a disability under the Rehabilitation Act.

           92.    At all times relevant, Defendant Davie has been a recipient of federal financial

   assistance bringing Defendant under Section 504 the Rehabilitation Act which prohibits

   discrimination against qualified or otherwise qualified individuals in the recipient’s “programs or

   activities.”




                                                      14
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 15 of 20




          93.     The Rehabilitation Act defines “program or activity” to mean all of the operations

   of a department, agency, special purpose district, or other instrumentality of State or local

   government. Defendants are a state government and/or an agency of a state government. 29 U.S.C.

   § 794(b)(1)(A).

          94.     Prior to the outset of her employment with Defendant Davie, Ms. Garcia’s

   physicians diagnosed her with both depression and Premenstrual Dysphoric Disorder (“PMDD”).

   PMDD is a chronic and highly severe form of premenstrual syndrome (“PMS”). Both depression

   and PMDD are disability that substantially limit at least one of Ms. Garcia’s major life activities.

          95.     As a result of her dual diagnoses, result in both psychological and physical

   symptoms. Ms. Garcia suffers from debilitating symptoms including but not limited to irritability,

   agitations, anger, insomnia, difficulty with concentration, severe fatigue, anxiety, confusion,

   severe abdominal cramps, bloating, nausea vomiting, headaches, dizziness, pelvic pressure, and

   back pain.

          96.     Defendant, by and through Ms. Garcia’s advising of her managers and Human

   Resources, were fully aware and on notice of Ms. Garcia’s diagnoses.

          97.     Ms. Garcia was fully qualified to be a “Secretary” and was able to perform all the

   essential functions of the position. Furthermore, Ms. Garcia was fully qualified to be a “Permit Clerk”

   and would have been able to perform all the essential functions of the position.

          98.     Defendant, by and through Plaintiff’s Supervisor, Ms. Martinez and the decision of

   their own Human Resources department discriminating against Plaintiff Garcia solely on account

   of her disability. Defendant Davie refused to accommodate Plaintiff’s disability, refused to transfer

   Plaintiff and ultimately unlawfully terminated Plaintiff.




                                                      15
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 16 of 20




          99.     Plaintiff made repeated requests to her manager, Ms. Garcia, for reasonable options

   to record and subsequently transcribe instructions as to aid Plaintiff in her job function. This

   request required no additional cost or time to the Defendant.

          100.    Ms. Garcia’s decision to refuse Ms. Garcia’s requests were solely due to Ms.

   Garcia’s disability as no other reasonable explanation existed.

          101.    In or around February 2020, Ms. Garcia reported the discriminatory treatment to

   Defendant’s Human Resources Specialist, Danielle. Danielle asked Ms. Garcia if she wanted to

   initiate an investigation since Ms. Garcia’s supervisor was treating her poorly after she requested

   the accommodation. Ms. Garcia explained the Danielle that she feared retaliation, including most

   importantly being terminated. Danielle insisted that she had to start an investigation.

          102.    As feared by Ms. Garcia, shortly thereafter it became known that Ms. Garcia

   complained. Ms. Martinez continued to escalate her hostility avoiding Ms. Garcia at all costs and

   encouraging Ms. Garcia’s colleagues to begin harassing and instigating Ms. Garcia.

          103.    On or about February 12, 2020, as a result of Defendant’s discriminatory and

   retaliatory treatment, Ms. Garcia contacted Defendant’s Director of Human Resources, Ms.

   Garagozzo. Ms. Garcia requested she be transferred to another department wherein her disability

   would be accommodated.

          104.    On or about February 14, 2020, Plaintiff scheduled a meeting with Defendant’s

   management team wherein she believed they would get on the same page about her disability and

   prior complaints. This meeting was proposed by Ms. Garagozzo because she felt Plaintiff may be

   overly “sensitive.” Plaintiff provided Ms. Garagozzo then told Ms. Garcia documents relating to

   her diagnosis in an effort to explain how PMDD presents and impacts Plaintiff. During the




                                                    16
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 17 of 20




   meeting, Ms. Garcia issued Plaintiff a Standards and Procedures write up prepared following

   Plaintiff’s complaint to Human Resources.

          105.    On or about February 18, 2020, Plaintiff left early to attend and appointment with

   her therapist. Defendants were fully aware of her leaving early and the specific need. Plaintiff

   provided her therapist a copy of medical request forms to be completed and sent to Defendants.

          106.    On or around the morning of February 19, 2020, Defendants received a copy of

   Plaintiff’s medical records and leave accommodation request from her physician.

          107.    On or about February 19, 2020, Defendants retaliated against Plaintiff by Placing

   her on reduced pay/leave of absence. Plaintiff was required to be at home at all times to be on

   “stand by” in the event defendants decided she was needed. As a result, she was unable to meet

   with her therapist. Plaintiff was constantly worried she would miss a call.

          108.    Defendant demanded that Ms. Garcia turn in her ID badge and keys. Defendant’s

   management team instructed Ms. Garcia that she was prohibited from returning to the building or

   contacting anyone that worked therein. Furthermore, Defendant proceeded to humiliate Ms.

   Garcia, treating her like a common criminal as she was escorted from the building.

          109.    Ms. Garcia was humiliated and extremely insulted, and again begged for an

   explanation. Nonetheless, Defendant refused to give Ms. Garcia any justification for their actions.

   Ms. Garcia was in tears as she gathered her personal belongings and was escorted from the

   building.

          110.    On or about March 3, 2020, Defendant Davie, by and through its managers and

   human resources department, unlawfully terminated Ms. Garcia.

          111.    Defendant Davie unlawfully terminated Plaintiff Garcia because she engaged in a

   protected act by complaining on more than one action as detailed above.



                                                    17
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 18 of 20




           112.   As a result of Defendant’s intentional deprivation of Plaintiff’s equal protection

   rights, Plaintiff has suffered damages.

           113.   As a direct and proximate result of Defendant’s intentional discriminatory conduct

   in violation of the Section 504, Plaintiff has suffered and will continue to suffer financial and

   economic damages in the form of lost wages (front and back pay) and lost benefits.     Plaintiff has

   also suffered and will continue to suffer emotional distress, mental anguish, loss of dignity, and

   other intangible damages.    Plaintiff accordingly demands lost economic damages, lost wages,

   back pay, interest, front pay, the value and/or economic impact of lost benefits, and compensatory

   damages.

           114.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

   disregard of Plaintiff’s rights under the Section 504, warranting the imposition of punitive damages

   in addition to compensatory damages.

           115.   Plaintiff further requests attorney’s fees and costs be awarded as permitted by law.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant Davie, respectively as

   enumerated below, the following relief:

           A.     An order directing Defendant Davie to place Plaintiff in the position she would

   have had but for Defendant’s discriminatory, retaliatory and/or otherwise unlawful treatment of

   Plaintiff.

           B.     An award of damages against Defendant Davie, in an amount to be determined at

   trial, plus prejudgment interest to compensate Plaintiff for all monetary and/or economic damages,

   including, but not limited to, the loss of past and future income, wages, compensation, job security

   and other benefits of employment;



                                                    18
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 19 of 20




          C.      An award of damages against Defendant Davie, in an amount to be determined at

   trial, plus prejudgment interest, to compensate Plaintiff for all non-monetary and/or compensatory

   damages, including but not limited to compensation for her severe mental anguish and emotional

   distress, humiliation, depression, embarrassment, stress and anxiety, loss of self-esteem, self-

   confidence, personal dignity, the opportunity to pursue an equal employment opportunity, and

   emotional pain and suffering and other physical or mental injuries;

          D.      An award of damages against Defendant Davie, in an amount to be determined at

   trial, plus prejudgment interest, to compensate Plaintiff for harm to her professional and personal

   reputation and loss of career fulfillment.

          E.      An award of damages against Defendant Davie for any and all other monetary

   and/or non-monetary losses suffered by Plaintiff in an amount to be determined at trial, plus

   prejudgment interest.

          F.      An award of liquidated damages against Defendant Davie.

          G.      An award as against Defendant Davie for costs that Plaintiff has incurred in this

   Action, as well as Plaintiff’s reasonable attorneys’ fees plus costs and interest to the fullest extent

   permitted by law; and

          H.      Such other and further relief the Court deems just and proper.



                                            JURY DEMAND

          Plaintiff hereby demands a jury trial of all issues so triable pursuant to Plaintiff’s express

   right to a jury trial conferred by Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.




                                                     19
Case 0:21-cv-61726-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 20 of 20




    Dated: August 17, 2021               DEREK SMITH LAW GROUP, PLLC
           Miami, Florida


                                         Caroline H. Miller, Esq.
                                         FL Bar No. 1012331
                                         701 Brickell Ave., Suite 1310
                                         Miami, Florida 33131
                                         Phone: (305) 946-1884
                                         Email: caroline@dereksmithlaw.com

                                         Attorneys for Plaintiff Tricia Garcia




                                        20
